After Remand from the Alabama Supreme Court

DONALDSON, Judge.
The prior judgment of this court reversing the judgment entered by the Montgomery Circuit Court (“the trial court”) has been reversed, and the cause remanded by the Supreme Court of Alabama. See Ex parte Bostick, 211 So.3d 825 (Ala.2016). On remand to this court, and in compliance with the supreme court’s opinion, the judgment of the trial court is hereby affirmed.
AFFIRMED.
THOMPSON, P.J., and PITTMAN, THOMAS, and MOORE, JJ., concur.